Citation Nr: 0521029	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 
2002, for a grant of service connection for traumatic 
arthritis of the left thumb.

2.  Entitlement to an effective date earlier than January 28, 
2002, for a grant of service connection for residuals of a 
right great toe fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from June 1950 to May 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which granted 
service connection for traumatic arthritis of the left thumb 
and residuals of a right great toe fracture, all effective 
January 28, 2002.  Although the veteran requested a Travel 
Board hearing and such hearing was scheduled for December 
2003, the veteran, in September 2003, withdrew in writing 
said hearing request.  


FINDINGS OF FACT

1.  It was factually ascertainable from the service medical 
records that the veteran sustained in-service fractures of 
the left thumb and right great toe.  

2.  The veteran did not submit any written communication 
expressing an intent to apply for service connection for a 
left thumb or right great toe disability until a VA Form 21-
526 "Veteran's Application for Compensation...", dated in 
January 2002, was received by the RO on January 28, 2002.  

3.  By a July 2002 rating decision, the RO granted service 
connection and assigned an effective date of January 28, 
2002, the date of receipt of claim, for traumatic arthritis 
of the left thumb and residuals of a right great toe 
fracture.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
28, 2002, for a grant of service connection for traumatic 
arthritis of the left thumb have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.160, 3.400 
(2004).

2.  The criteria for an effective date earlier than January 
28, 2002, for a grant of service connection for residuals of 
a right great toe fracture have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.160, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues of an effective date earlier than 
January 28, 2002, for a grant of service connection for left 
thumb and right great toe disabilities, the evidentiary 
record includes service medical records and post-service 
evidence; a January 28, 2002, formal claim for said 
disabilities; said rating decision sheet in controversy; and 
written statements and other documentary evidence that the 
veteran or his representative have submitted.

The Board finds that the VA has notified the  veteran of any 
information and evidence needed to substantiate and complete 
these claims on appeal and that the rating decision and 
Statement of the Case adequately set forth the relevant 
evidence and statutory and regulatory provisions as to comply 
with VA's duty to assist and notification requirements under 
the Veterans Claims Assistance Act of 2000 (VCAA) and the new 
regulations.  See, in particular, the Statement of the Case, 
which set out the applicable evidence, laws, regulations 
(including 38 C.F.R. § 3.159 pertaining to the VCAA), and the 
reasons for denial of said claims.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Prior to the July 2002 rating 
decision in question, the RO issued the veteran a March 2002 
VCAA letter on the issues of entitlement to service 
connection for left thumb and right great toe disabilities, 
and specifically advised the  veteran and his representative 
as to which party could or should obtain which evidence.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Significantly, VA's General Counsel has held that no VCAA 
notice was required for "downstream" issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Thus, the "downstream" issues involving earlier 
effective dates for service connection for said disabilities 
do not appear to require a separate VCAA letter.  

Again, it is emphasized that the RO appropriately developed 
the appellate claims involving earlier effective dates.   The 
veteran and his representative have not stated that there is 
any evidence not currently of record that should be obtained.  
See also Mayfield, supra.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the  veteran in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issues on appeal.

Except as otherwise provided, the effective date of an...award 
of compensation based on an original claim,...will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  

A critical issue for resolution concerns establishing what 
date a claim for service connection for left thumb and right 
great toe disabilities was initially filed with VA for 
effective date purposes.  The  veteran contends that the 
effective date should be back to service.  The  veteran's 
service medical records clearly establish that he sustained 
in-service fractures of the left thumb and right great toe.  
Parenthetically, a medical opinion relating traumatic 
arthritis to that in-service left thumb fracture was not 
initially rendered until an April 2002 VA examination.  In 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998), the Court 
explained that the  veteran in that case argued that the 
Board failed to adjudicate a claim that was reasonably raised 
by the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf.  38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

Thus, even assuming that the service medical records 
established that left thumb and right great toe disabilities 
were factually ascertainable during service, such records in 
and of themselves did not evidence an intention to request 
service connection for said disabilities as to constitute a 
"claim."  Brannon, supra.  

The veteran initially alleged in his July 2003 Substantive 
Appeal, decades after service, that on two occasions after 
service (shortly after service and approximately 10-12 years 
later), he had sought VA assistance in obtaining compensation 
for said disabilities, but that assistance was denied because 
he was told there was "no case to pursue."  Even assuming 
what the veteran says is true, it is noted that the Court has 
held that "erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits," McTighe v. Brown, 7 Vet. App. 29, 30 (1994), and 
thus, the veteran's claim as to what this individual 
allegedly told him concerning the viability of an appeal 
cannot provide a basis for an earlier effective date.  
Further, it has not been shown or even contended that this 
alleged request for VA assistance involved a written request 
for service connection for said disabilities as to constitute 
a "claim."  Alternatively, this July 2003 allegation by  
veteran does not appear credible, particularly since on his 
earlier January 28, 2002 application, on VA Form 526, he 
marked a box denying ever having filed a claim with VA.  As 
the Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."

In conclusion, the veteran did not submit any written 
communication expressing an intent to apply for service 
connection for left thumb and right great toe disabilities 
until an application, on VA Form 526, was stamped as received 
by the RO on January 28, 2002.  According to 38 C.F.R. 
§ 3.160(b), an "original" claim is defined, in pertinent 
part, as an "initial formal application on a form prescribed 
by the Secretary."  Accordingly, January 28, 2002, 
constitutes date of filing of an original claim for said 
benefits.  

There is no document in the record that may reasonably be 
construed as an informal claim or pending claim within the 
year preceding the January 28, 2002, original claim for 
service connection for said disabilities either.  Although 
certain private clinical records dated from January to March 
2002 were received, such records dealt with multi-joint 
polyarthritis and were not received until March 2002.  See 38 
C.F.R. § 3.157(b)(1) (2004) (private medical treatment 
records may be accepted as an informal claim based on date of 
receipt).

Thus, since  the veteran did not submit any written 
communication expressing an intent to apply for service 
connection for left thumb and right great toe disabilities 
prior to said written statement stamped as received by the RO 
on January 28, 2002, an effective date earlier than that 
January 28, 2002, effective date assigned by the RO would not 
be warranted under applicable statutory and regulatory 
provisions.  Since the preponderance of the evidence is 
against allowance of these appellate issues, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.  


ORDER

An effective date earlier than January 28, 2002, for a grant 
of service connection for traumatic arthritis of the left 
thumb is denied.  

An effective date earlier than January 28, 2002, for a grant 
of service connection for a right great toe disability is 
denied.  

	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


